Citation Nr: 0638207	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, to include on a secondary 
basis.

3.  Entitlement to a disability rating higher than 10 percent 
for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1980. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2006.  
A transcript of the hearing is associated with the claims 
files.

The Board notes that the veteran disagreed with a September 
2003 denial of service connection for post-traumatic stress 
disorder.  He also disagreed with a September 2005 denial of 
an increased rating for a right elbow disorder.  The record 
does not reflect that he has perfected an appeal with respect 
to either issue.  In addition, at the Travel Board hearing, 
the veteran and his representative confirmed that the 
veteran's appeal is currently limited to the issues 
identified on the cover page of this decision.  

In a VA Form 9 submitted in August 2004, the veteran 
maintained that he has tuberculosis as a result of his 
military service.  That issue has not been adjudicated by the 
RO so it is referred to the RO for appropriate action.




REMAND

At his August 2006 hearing, the veteran alleged that there 
has been a significant change in the condition of his service 
connected right ankle disability since the most recent VA 
examination.  He requested a re-evaluation of that 
disability.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

With respect to the claimed cervical spine disorder, the 
Board notes that the veteran's service medical records 
contain documentation of a motor vehicle accident in April 
1978, with complaint of pain noted in December 1979 from the 
base of the cranium to the coccyx region, with limited motion 
when attempting to turn his head.  The veteran has a current 
diagnosis of degenerative joint disease of the cervical 
spine.  However, a medical opinion has not been obtained to 
address the question of whether the current disability is 
related to service.  

With respect to hepatitis C, the Board notes that the veteran 
claims to have engaged in combat in Vietnam and South Korea.  
The veteran's service personnel records show that he was 
never stationed in Vietnam during his period of service.  
However, he was present in South Korea from December 17, 
1973, through December 11, 1974.  The veteran claims to have 
participated in clean-up detail from November 1974 to January 
1975 following an incident where shots were fired across the 
demilitarized zone from North Korean forces, resulting in 35 
American casualties.  

Although the dates cited by the veteran do not exactly match 
the dates he was shown by his service records to have been 
present in South Korea, he was present in South Korea for at 
least part of that period.  The incident recounted by the 
veteran is one which would be expected to have been noted in 
his unit records.  However, it does not appear that any 
attempt has been made to verify this incident through 
official sources.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent details surrounding 
the incident of having participated in a 
clean-up detail following an attack 
across the demilitarized zone by North 
Korean forces in late 1974 or early 1975.  

2.  The RO or the AMC should undertake 
appropriate development to verify the 
veteran's involvement, or the involvement 
of his unit in the alleged incident, to 
include submitting the details of the 
alleged incident to the United States 
Armed Services Center for Research of 
Unit Records (CURR).  

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hepatitis C.   

The RO or AMC should specifically 
instruct the examiner as to whether 
to accept as true for purposes of 
the opinion, the veteran's alleged 
exposure to blood in the incident 
alleged to have occurred in Korea.  

The examiner should be instructed 
that the veteran did NOT have 
service in Vietnam.  

The examiner should also be 
instructed that the veteran reported 
having a blood transfusion in 1988, 
post-service, following a stabbing 
incident.

The examiner should be instructed 
that the veteran reported having 
used heroin for 14 years (until June 
4, 1994) and reports having shared 
needles.    

The examiner should be instructed to 
accept as true the veteran's account 
of having been administered 
inoculations in the service via 
"air gun," although not 
specifically shown in the record. 

The examiner must review the 
veteran's claims folders.  

The examiner is asked to state an 
opinion as to whether the veteran's 
hepatitis C is at least as likely as 
not (at least 50 percent 
probability) related to any incident 
of his military service.  The 
rationale for the opinion should be 
expressed.  

4.  The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine the current 
degree of disability attributable to the 
veteran's service-connected right ankle 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  All information required for 
rating purposes must be provided by the 
examiner.

5.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his claimed 
cervical spine arthritis.  Based upon the 
examination results and the review of the 
claims folders, the examiner should state 
an opinion as to whether the veteran's 
cervical arthritis is at least as likely 
as not (at least 50 percent probability) 
related to his military service, or to 
any service-connected disability.  The 
rationale for the opinion should be 
expressed.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


